MEMORANDUM OPINION

                                            No. 04-12-00265-CR

                                   In re Lord Harlech Osby, Relator

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: May 16, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 1, 2012, Relator Lord Harlech Osby filed a petition for writ of mandamus,

seeking to compel the trial court to rule on his pro se “Motion to Enter Judgment and Sentence

Nunc Pro Tunc.” However, in order to be entitled to mandamus relief, Relator must establish

that the trial court: (1) had a legal duty to perform a non-discretionary act; (2) was asked to

perform the act; and (3) failed or refused to do so. In re Molina, 94 S.W.3d 885, 886 (Tex.

App.—San Antonio 2003, orig. proceeding). When a properly filed motion is pending before a

trial court, the act of giving consideration to and ruling upon that motion is ministerial, and

mandamus may issue to compel the trial judge to act. See Safety-Kleen Corp. v. Garcia, 945
S.W.2d 268, 269 (Tex. App.—San Antonio 1997, orig. proceeding). However, mandamus will

1
 This proceeding arises out of Cause No. 2005-CR-8108, styled State of Texas v. Lord Harlech Osby, pending in the
227th Judicial District Court, Bexar County, Texas, the Honorable Philip A. Kazen, Jr. presiding.
                                                                                    04-12-00265-CR


not issue unless the record indicates that a properly filed motion has awaited disposition for an

unreasonable amount of time. See id. Relator has the burden of providing this court with a

record sufficient to establish his right to mandamus relief. See TEX. R. APP. P. 52.7(a) (“Relator

must file with the petition [ ] a certified or sworn copy of every document that is material to the

relator’s claim for relief and that was filed in any underlying proceeding”); see also TEX. R. APP.

P. 52.3(k)(1)(A); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992).

       Here, Relator asserts he filed his motion on August 17, 2011. However, he has not

provided this court with a file stamped copy of the motion or any other documents to show that a

properly filed motion is pending before the trial court and has been brought to the trial court’s

attention. Based on the foregoing, we conclude Relator has not shown himself entitled to

mandamus relief. Accordingly, Relator’s petition for writ of mandamus is DENIED. See TEX.

R. APP. P. 52.8(a).


                                                     PER CURIAM

DO NOT PUBLISH




                                               -2-